MEMORANDUM DECISION                                                             FILED
                                                                           Sep 27 2017, 10:51 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                                CLERK
this Memorandum Decision shall not be                                       Indiana Supreme Court
                                                                               Court of Appeals
regarded as precedent or cited before any                                        and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Frederick Vaiana                                         Curtis T. Hill, Jr.
Voyles Vaiana Lukemeyer Baldwin &                        Attorney General of Indiana
Webb
Indianapolis, Indiana                                    George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Julius Gordon,                                           September 27, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1704-CR-674
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt Eisgruber,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G01-1503-MR-9294



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017            Page 1 of 12
[1]   Julius Gordon appeals his convictions for murder and carrying a handgun

      without a license and raises two issues which we revise and restate as:


                 I.       Whether the trial court erred in not admitting a recording
                          of a phone call into evidence; and

                 II.      Whether the court erred in entering his conviction for
                          carrying a handgun without a license as a level 5 felony.

      We affirm and remand.


                                           Facts and Procedural History

[2]   Between 4:00 and 5:00 a.m. on March 14, 2015, Gordon exchanged text

      messages with Hailey McKibben. At some point, McKibben was with J.R.

      Kinsey and sent Gordon a text message stating she “had a lick,” by which she

      meant she had someone to rob. Transcript Volume II at 204. McKibben sent

      Gordon a message stating where she and Kinsey were located. McKibben later

      sent messages to Gordon stating that Kinsey had a gun and telling Gordon not

      to come, but Gordon replied stating not to worry about it. A short time later,

      while Kinsley was seated in the driver’s seat and McKibben was seated in the

      front passenger seat of a vehicle, McKibben saw a “darker car, smaller” drive

      by and recognized that the car was the vehicle of Gordon’s sister.1 Id. at 189.

      The vehicle in which Kinsey and McKibben were seated was parked in a




      1
          McKibben testified she had been in the vehicle of Gordon’s sister five to seven times previously.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017                Page 2 of 12
      parking space with the rear of the vehicle facing the sidewalk and an apartment

      building and the front of the vehicle facing the parking lot.


[3]   McKibben observed Gordon approach the back of the vehicle in which she and

      Kinsey were seated and saw that Gordon was holding his gun in his hand and

      had a black bandanna which covered part of his face.2 Gordon tapped on the

      driver’s side window with his gun, Kinsey “brought up his gun,” and

      McKibben turned away once she heard gunshots. Id. at 192. McKibben then

      looked past Kinsey and saw Gordon running away. She then observed the

      vehicle of Gordon’s sister drive by again. McKibben saw blood coming out of

      Kinsey’s mouth and tried to lift his head. Kinsey died as a result of a gunshot

      wound to his chest. Gordon obtained treatment for a gunshot wound to his

      arm at Eskenazi Hospital. At the hospital, Gordon reported to law

      enforcement that he had been walking down the street when he heard gunshots

      and realized he had been shot and that he walked or ran to the hospital.


[4]   On March 18, 2015, the State charged Gordon with Count I, murder; Count II,

      felony murder; Count III, attempted robbery resulting in serious bodily injury

      as a level 2 felony; Count IV, conspiracy to commit robbery resulting in serious

      bodily injury as a level 2 felony; and Count V, carrying a handgun without a




      2
       When asked what Gordon was wearing, McKibben testified: “A black coat, black hat. I did not see his
      pants. I do believe the coat was zipped up. He was just wearing all black.” Transcript Volume II at 191.
      She also indicated she could not see all of Gordon’s face, that he had a black bandanna, and that it covered
      “the tip of his nose down.” Id. at 192.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017          Page 3 of 12
      license as a level 5 felony.3 At his jury trial, Gordon’s defense counsel sought

      admission, outside the presence of the jury, of a recording of a 911 call and

      played the recording for the trial court. The State objected and argued that

      Gordon had not laid a foundation, that the recording contained hearsay, and

      that the State would not have the opportunity to cross-examine the caller.4 The

      court did not admit the recording into evidence.


[5]   Gordon testified that he decided to send a text message to McKibben on the

      morning of the shooting because he wanted to hang out with her. He testified

      that, after McKibben sent a message to him stating she was going to sleep, he

      received another message from her asking if he had a gun and stating she “had

      a lick” and that he replied and asked “when?” Transcript Volume III at 98.

      When asked, “[a]t that point were you thinkin maybe I still had a chance to . . .

      get with her tonight,” Gordon replied affirmatively. Id. at 99. He testified that

      he left with condoms, his money, and his gun and that, after stopping at a

      friend’s home to borrow the friend’s phone, he drove in his sister’s vehicle to

      meet McKibben.5 Gordon testified he drove around and “circled a parking

      lot,” saw two people in a vehicle, and “assumed that was them.” Id. at 104.




      3
       The State filed a separate information for Part II of Count V alleging that Gordon had previously been
      convicted of a felony.
      4
        In arguing the recording was not admissible, the prosecutor stated in part “if I wanted to admit a call and
      the Defense did not want me to admit it I would . . . have to have my witness listen to it to authenticate it as
      their call . . . .” Transcript Volume III at 66.
      5
       Gordon indicated that his sister’s vehicle was a small, two-door car and “[d]ark blueish.” Transcript III at
      117.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017             Page 4 of 12
      When asked why he was going there, Gordon answered “[t]o try and hook up

      with [McKibben] still.” Id. When asked if he knew “that she was with another

      dude at that point,” he responded affirmatively. Id. When asked “do you

      remember receiving three messages from [McKibben] where . . . she was kind

      of sayin don’t come, he – he knows somethin’s up, he’s grabbin my phone – did

      you see those messages,” Gordon replied “[y]es, ma’am” but indicated he did

      not respond to the messages. Id. When asked why he did not respond, Gordon

      answered “Cause I wasn’t . . . goin up there for the reasons that she thought I

      was goin there for so I didn’t really quite know how to respond to those

      messages.” Id. at 105.


[6]   Gordon testified he parked his sister’s vehicle and approached the vehicle in

      which McKibben and Kinsey were seated. When asked “when you walked up

      to the car did you come from the back of the car from the sidewalk area,”

      Gordon replied affirmatively. Id. at 106. He testified he walked up to the

      driver’s side window of the vehicle in which McKibben and Kinsey were seated

      and knocked on the driver’s window with his knuckle. He testified his gun was

      on his hip. Gordon testified that, at that point, he saw Kinsey grab his gun and

      start to lift it, that in response he pulled out his own gun, and that shots were

      fired. He testified that Kinsey shot first, that he knew that because the first

      bullet struck him in the arm, and that he then returned fire and ran. He testified

      that he ran towards the front of Kinsey’s vehicle and down the parking lot

      towards his vehicle, that he entered his vehicle and drove to a friend’s house,

      and that his friend’s mother drove him to the hospital.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017   Page 5 of 12
[7]   The jury found Gordon guilty as charged on Counts I through IV and guilty on

      Count V of carrying a handgun without a license as a class A misdemeanor.

      The court entered judgment of conviction on Counts I and V and sentenced

      Gordon to fifty-five years for murder on Count I, with fifty years in the

      Department of Correction and five years in community corrections, and one

      year for carrying a handgun without a license as a level 5 felony on Count V to

      be served concurrently.


                                                  Discussion

                                                        I.


[8]   The first issue is whether the trial court abused its discretion or erred in not

      admitting a recording of the 911 phone call into evidence. The trial court has

      broad discretion to rule on the admissibility of evidence. Bradley v. State, 54
N.E.3d 996, 999 (Ind. 2016). We review its rulings for abuse of that discretion

      and reverse only when admission is clearly against the logic and effect of the

      facts and circumstances and the error affects a party’s substantial rights. Id. We

      will not reverse an error in the admission of evidence if the error was harmless.

      Turner v. State, 953 N.E.2d 1039, 1058 (Ind. 2011). Generally, errors in the

      admission of evidence are to be disregarded unless they affect the defendant’s

      substantial rights. Id. at 1059. In viewing the effect of the evidentiary ruling on

      a defendant’s substantial rights, we look to the probable effect on the fact finder.

      Id. The improper admission is harmless error if the conviction is supported by

      substantial independent evidence of guilt satisfying the reviewing court that


      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017   Page 6 of 12
      there is no substantial likelihood the challenged evidence contributed to the

      conviction. Id. Before a constitutional error may be held harmless, the court

      must be able to declare a belief that it was harmless beyond a reasonable doubt.

      Hall v. State, 36 N.E.3d 459, 467 (Ind. 2015), reh’g denied.


[9]   Gordon argues that the court violated his right to present a defense when it did

      not permit him to present the recording of the 911 phone call. He argues that

      the State “claimed it did not have a 911 operator to certify it” and “next

      claimed it would have to have its witness listen to it to authenticate it, but never

      explained why it couldn’t.” Appellant’s Brief at 14. Gordon argues he was

      denied his right to present a defense because the recording directly contradicted

      McKibben’s testimony. The State responds that Gordon did not argue below

      that his right to present a defense would be violated if the recording was not

      admitted and thus that his claim is waived on appeal. It further argues that,

      waiver notwithstanding, the court did not deny Gordon’s right to present a

      defense and that Gordon did not offer any testimony to provide a foundation

      for the admission of the recording into evidence. The State maintains that,

      while Gordon alleges the State could have had one of its witnesses listen to the

      recording and authenticate it, it was the burden of Gordon, as the proponent of

      the evidence, to lay a foundation for the recording’s admission and that, “[t]o

      the extent Gordon believed that one of the State’s witnesses could have

      provided the necessary foundation to admit the recording, he should have

      called that witness to testify in that regard.” Appellee’s Brief at 10. The State

      also argues that any error in the exclusion of the recording was harmless


      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017   Page 7 of 12
       because the caller’s description was actually similar to McKibben’s testimony

       and because it is undisputed that Gordon shot Kinsey and the recording would

       have had no bearing on Gordon’s claim that he acted in self-defense.


[10]   Gordon does not point to the record to show that he argued below that his right

       to present a defense would be denied if the 911 recording was not admitted into

       evidence. As he did not object on this basis at trial, the argument is waived on

       appeal. See Cole v. State, 28 N.E.3d 1126, 1135 (Ind. Ct. App. 2015) (holding

       the defendant’s argument he was denied a right to present a defense was waived

       because he failed to make an objection on that basis at trial); Saunders v. State,

       848 N.E.2d 1117, 1122 (Ind. Ct. App. 2006) (observing that a defendant may

       not object on one ground at trial and raise another on appeal and that any such

       claim is waived), trans. denied.


[11]   Waiver notwithstanding, Gordon still cannot prevail. Ind. Evidence Rule

       901(a) provides: “To satisfy the requirement of authenticating or identifying an

       item of evidence, the proponent must produce evidence sufficient to support a

       finding that the item is what the proponent claims it is.” Authenticity may be

       established, among other methods, by “[t]estimony of a witness with knowledge

       that a matter is what it is claimed to be.” Ind. Evidence Rule 901(b)(1). See

       Davenport v. State, 749 N.E.2d 1144, 1148 (Ind. 2001) (observing that the

       testimony of the Communications Center Director for 911 in South Bend

       concerning the master list of the daily 911 phone calls and description of the

       record keeping procedures for the 911 program was sufficient to establish the

       challenged 911 tape as an authentic recording of calls to the 911 number), reh’g

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017   Page 8 of 12
       denied. The record reveals that Gordon offered the recording of the 911 call into

       evidence, and the State objected in part on the grounds that Gordon failed to

       provide a foundation for its admission. Gordon as the proponent did not

       produce any evidence supporting a finding that “the item is what [he] claims it

       is.” See Ind. Evidence Rule 901(a). Accordingly, we cannot say the trial court

       abused its discretion in not admitting the recording.


[12]   Further, even if the trial court erred in not admitting the 911 recording, we

       conclude any such error is harmless beyond a reasonable doubt. The recording

       reveals that the 911 caller reported “I heard four gunshots and saw a young

       black man run out of an apartment and get into a black car and take off.”

       Defendant’s Exhibit B at 0:12-0:23. The caller also reported the man “had on a

       like a navy blue or a black hoodie and jeans and he got into a small, black car.”

       Id. at 0:54-1:06. The record further reveals that McKibben testified that Gordon

       was wearing a black coat and hat, that she did not see his pants, she believed his

       coat was zipped up, and that he was wearing all black. She also testified that

       she could see only part of Gordon’s face and that a black bandanna covered the

       tip of his nose down. McKibben testified “I turned away once I heard them

       shooting,” and when asked “[w]hat’s the next thing that you saw,” she testified

       “I pick up my head and I look past [Kinsey] and see [Gordon] running away.”

       Transcript Volume II at 192. She testified that she then observed a car drive by

       which was “[t]he car that [she] recognized as his sister’s.” Id. at 193.

       McKibben testified that the vehicle of Gordon’s sister was “a darker car,

       smaller and it was an older model.” Id. at 189. Gordon testified that his sister’s


       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017   Page 9 of 12
       vehicle was a small, two-door car and was “[d]ark blueish.” Transcript Volume

       III at 117. Kinsey’s vehicle was backed into a parking space with the rear of the

       vehicle facing the sidewalk and apartment building. Gordon testified that, after

       the shooting, he ran toward the front of Kinsey’s vehicle and down the parking

       lot to his sister’s vehicle, entered the vehicle, and drove away. Moreover,

       Gordon did not claim that he was not the person who shot Kinsey. He

       indicated that he approached the vehicle in which Kinsey and McKibben were

       seated “from the back of the car from the sidewalk area,” that he walked up to

       the driver’s side window and knocked on the window with his knuckle, that he

       saw Kinsey grab his gun and start to lift it, that in response he pulled out his

       own gun, that Kinsey shot first, and that he then returned fire. Id. at 106. To

       the extent the information provided by the 911 caller related to the description

       and identity of the person the caller observed, we conclude the admission of the

       recording would have had no or minimal effect on the fact finder. Based upon

       the record, we conclude that any error in not admitting the recording of the 911

       call was harmless beyond a reasonable doubt.


                                                         II.


[13]   The next issue is whether the trial court erred in entering Gordon’s conviction

       for carrying a handgun without a license as a level 5 felony. The State alleged

       in Count V that Gordon committed the offense of carrying a handgun without a

       license as a level 5 felony because he had a prior felony conviction. The jury

       found that Gordon was guilty of carrying a handgun without a license as a class

       A misdemeanor. Outside the presence of the jury, the trial court asked the State

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017   Page 10 of 12
       about its intention regarding Part II or Count V, and the prosecutor replied:

       “Judge, it’s the intention of the parties to not proceed on the part two of Count

       5. We’re gonna go ahead and just have the Court enter the conviction on the

       misdemeanor . . . carrying a handgun.” Transcript Volume III at 177. The trial

       court later entered a sentencing order which indicated that Gordon was

       convicted of carrying a handgun without a license as a level 5 felony under

       Count V.


[14]   Gordon argues that the trial court’s sentencing order reflects a level 5 felony

       conviction for Count V and requests remand with directions to correct the order

       on Count V to reflect a conviction for a class A misdemeanor. The State agrees

       that the jury found Gordon guilty of carrying a handgun without a license as a

       class A misdemeanor, that it declined to proceed with the enhancement portion

       of the charge which would have elevated the offense to a level 5 felony, and

       that, however, in the abstract of judgment, Count V is labeled as a level 5

       felony. The State indicates that it does not oppose correction of this clerical

       error.


[15]   Based upon the record and the parties’ agreement, we remand to the trial court

       with instructions to enter an amended sentencing order or abstract of judgment

       reflecting that Gordon’s conviction under Count V for carrying a handgun

       without a license is a class A misdemeanor.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017   Page 11 of 12
                                                   Conclusion

[16]   For the foregoing reasons, we remand for an amended sentencing order or

       abstract of judgment reflecting that Gordon’s conviction under Count V is a

       class A misdemeanor. We otherwise affirm Gordon’s convictions.


[17]   Affirmed and remanded.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-674 | September 27, 2017   Page 12 of 12